Citation Nr: 1226757	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  06-07 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement a compensable rating for bilateral hearing loss prior to August 11, 2008, and to a rating in excess of 20 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In September 2008, the RO granted an increased rating of 20 percent for bilateral hearing loss from August 11, 2008.  As this is not a full grant of benefits for the issue on appeal, the claim continues.

The Veteran appeared and testified at a personal hearing in August 2007 before the undersigned Acting Veterans Law Judge sitting in Jackson, Mississippi.  A transcript of the hearing is contained in the record.

This appeal was previously before the Board in April 2008 and again in September 2011.  All requested development has been completed and the claim has been returned to the Board for further appellate consideration.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  On VA examination in August 2005, the Veteran's bilateral hearing loss was manifested by speech recognition of 84 percent in the right ear and 76 percent in the left ear and an average pure tone threshold loss of 47.5 decibels in the right ear and 62.5 decibels in the left ear.   

2.  On VA examination in August 2008, the Veteran's bilateral hearing loss was manifested by speech recognition of 80 percent in the right ear and 68 percent in the left ear and an average pure tone threshold loss of 57.5 decibels in the right ear and 70 decibels in the left ear.   

3.  On VA examination in January 2012, the Veteran's bilateral hearing loss was manifested by speech recognition of 80 percent in the right ear and 68 percent in the left ear and an average pure tone threshold loss of 61 decibels in the right ear and 75 decibels in the left ear.  


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss prior to August 11, 2008, and to a rating in excess of 20 percent thereafter, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.85 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, the RO sent the Veteran letters in March 2006 and December 2011, advising him of the evidence and information necessary to substantiate his increased rating claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  

Relevant to the duty to assist, the Veteran's service treatment records, post-service VA treatment records, and Social Security Administration (SSA) records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded VA examinations in August 2005, August 2008, and January 2012, in conjunction with the claim on appeal.  Neither the Veteran nor his representative has alleged that these examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected bilateral hearing loss disability as they include an interview with the Veteran, a review of the record, and a full objective physical examination, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his representative has alleged the bilateral hearing loss has worsened in severity since the January 2012 VA examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.  

Moreover, the Board is satisfied that there has been compliance with its April 2008 and September 2011 remand directives in completing all requested development and attempting to obtain any outstanding private or VA treatment records, as well as obtaining the SSA records.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Increased Rating Claim

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

The Veteran bears the burden of presenting and supporting his claim for benefits.  See 38 U.S.C.A. § 5107(a) (West 2002).  In its evaluation, the Board considers all information and lay and medical evidence of record.  See 38 U.S.C.A. § 5107(b) (West 2002).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  See id.  

The Veteran's hearing loss is evaluated under 38 C.F.R. § 4.85, DC 6100 (2011).  This diagnostic code sets out the criteria for evaluating hearing impairment using pure tone threshold averages and speech discrimination scores.  Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85; there is no room for subjective interpretation.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Evaluations of bilateral hearing loss range from noncompensable (i.e., 0 percent) to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by puretone audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI for profound deafness.

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect.  38 C.F.R. § 4.85(b).  The puretone threshold average is the sum of the puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d).

Table VII, (Percentage Evaluations for Hearing Impairment) is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the rows and column intersect.  38 C.F.R. § 4.85(e).

VA regulations also provide that, in cases of exceptional hearing loss, when the puretone thresholds at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  

As previously stated, the RO has already staged the Veteran's rating in determining that he is entitled to a 20 percent rating from August 11, 2008, the date of a VA audiological evaluation.  

The evidence of record prior to that August 11, 2008 VA examination also includes a VA audiological evaluation dated in August 2005 and VA treatment records from September 2005 to August 2008.  As for the VA treatment records, there are no audiological evaluations on which to base the severity of his hearing loss.  However, the audiometric results of the August 2005 VA examination are as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
15
40
65
70
LEFT
NA
20
55
85
90

The average puretone threshold was 47.5 decibels in the right ear and 62.5 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 84 percent for the right ear and 76 percent for the left ear.

Using Table VI of 38 C.F.R. § 4.85, with respect to the Veteran's right ear, the score for his speech discrimination test (84%) and the average score for his audiometric test (47.5) intersect to yield the hearing acuity "numeric designation" of Roman numeral II.  Similarly, the test scores for his left ear (speech discrimination of 76% and average audiometric score of 62.5) intersect to yield a hearing acuity "numeric designation" of Roman numeral IV.  Those Roman numerals are then applied to Table VII in 38 C.F.R. § 4.85, which sets forth the percentage evaluation for hearing impairment under Diagnostic Code 6100.  Using Roman numeral II for the better ear and Roman numeral IV for the poorer ear, the result is a 0 percent disability rating.  

Thereafter, the August 2008 VA audiological examination, conducted as a consequence of the Board's April 2008, showed the Veteran's puretone thresholds as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT

30
50
70
80
LEFT

25
65
90
100

The average puretone threshold was 57.5 decibels in the right ear and 70 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 80 percent and 68 percent in the right and left ears, respectively.

Using Table VI of 38 C.F.R. § 4.85, with respect to the Veteran's right ear, the score for his speech discrimination test (80%) and the average score for his audiometric test (57.5) intersect to yield the hearing acuity "numeric designation" of Roman numeral IV.  The test scores for his left ear (speech discrimination of 68% and average audiometric score of 70) intersect to yield a hearing acuity "numeric designation" of Roman numeral VI.  Those Roman numerals are then applied to Table VII in 38 C.F.R. § 4.85, which sets forth the percentage evaluation for hearing impairment under Diagnostic Code 6100.  Using Roman numeral IV for the better ear and Roman numeral VI for the poorer ear, the result is a 20 percent disability rating.  It was based on these findings that the 20 percent rating was assigned.  

The most recent VA audiological evaluation was conducted in January 2012, and as a consequence of the Board's September 2011 remand.  This examination shows the Veteran's puretone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

40
55
70
80
LEFT

40
70
90
100

The average puretone threshold was 61 decibels in the right ear and 75 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 80 and 68 percent in the right and left ears, respectively.

Using Table VI of 38 C.F.R. § 4.85, with respect to the Veteran's right ear, the score for his speech discrimination test (80%) and the average score for his audiometric test (61) intersect to yield the hearing acuity "numeric designation" of Roman numeral IV.  The test scores for his left ear (speech discrimination of 68% and average audiometric score of 75) intersect to yield a hearing acuity "numeric designation" of Roman numeral VI.  Those Roman numerals are then applied to Table VII in 38 C.F.R. § 4.85, which sets forth the percentage evaluation for hearing impairment under Diagnostic Code 6100.  Using Roman numeral IV for the better ear and Roman numeral VI for the poorer ear, the result is still a 20 percent disability rating.  Thus, no increased rating is warranted.  

In the January 2012 examination, the VA examiner discussed the effects of the Veteran's bilateral hearing loss on his daily activities and his interactions with people.  The examiner noted that a person with the Veteran's degree of hearing loss would experience difficulty hearing and understanding speech.

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  The Court also held that audiometric testing in sound-controlled rooms like those provided during VA compensation examinations conducted throughout the course of this appeal are adequate testing grounds for rating purposes.  The Court noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Id.

The Veteran has not offered any expert audiological medical evidence suggesting an audiometry test conducted in a sound-controlled room or environment produces inaccurate, misleading, or clinically unacceptable test results at any point during his appeal.  Nor has he offered any expert medical evidence demonstrating that an alternative testing method exists and that such method is in use by the general medical community.  

According to the results of his VA compensation examinations, the Veteran also does not have the type of exceptional hearing impairment contemplated by 38 C.F.R. § 4.86(a) and (b), so this regulation does not apply.

In addition to the VA records, the Veteran is also in receipt of SSA disability benefits.  However, his SSA records indicate that these benefits are as a result of his bilateral hearing loss.  Even if the Veteran were in receipt of SSA benefits for his bilateral hearing loss, the SSA finding, while certainly relevant and probative evidence to be considered, is not altogether dispositive of his claim for a higher rating for bilateral hearing loss.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (indicating the SSA's favorable determination, while probative evidence to be considered in the claim with VA, is not dispositive or altogether binding on VA since the agencies have different disability determination requirements).  

The Veteran also argued during his Travel Board hearing and in various statements submitted in support of his claim that it is clear that his hearing has worsened over the years.  The rating actions by the RO do reflect that the Veteran's hearing loss disability worsened because a higher rating was assigned.  But because the objective data from the tests required by the regulations does not yield a higher disability rating when applied against the required tables set forth in the VA regulations, a rating higher than 20 percent is not possible.  

Additionally, the Board notes ratings for hearing loss are assigned based on objective evidence of the current severity of the disability, not the intensity of the event that caused it, because the rating is intended to reflect the average impairment in earning capacity in civilian occupations that results from the service-connected disability.  38 C.F.R. § 4.1; Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

The Veteran states that when a thorough review is made of all the evidence in the record, he is confident that a higher rating will be awarded.  The Board has thoroughly reviewed all the evidence.  Unfortunately, when the law is applied to that evidence, a rating higher than 20 percent is not warranted.    

The Veteran's representative urges the application of the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b) (when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant); 38 C.F.R. §§ 3.102 (same), 4.3 (when after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt shall be resolved in favor of the claimant).  But reasonable doubt does not exist concerning the objective data of the hearing tests.  When that data is applied against the tables in the regulations, the resulting disability rating is incontrovertible.  By applying the required data against the required tables, no increase is warranted.  

Nor is extraschedular consideration under the provisions of 38 C.F.R. § 3.321(b)(1) appropriate in this case.  In determining whether extraschedular consideration is warranted, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).   Here, the Veteran appeared for his VA hearing tests and usable data about his hearing acuity was obtained.  Thus, the Veteran's hearing loss is measurable, as contemplated by the rating schedule.  

Since the Veteran's disability picture is not extraordinary and was adequately contemplated by the rating schedule, no referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating is warranted.  Thun, 22 Vet. App. at 118 (once the Board determined that the claimant's disability picture was not characterized as an unusual one, it did not err in concluding that he was not entitled to referral for an extraschedular rating).   


ORDER

Entitlement a compensable rating for bilateral hearing loss prior to August 11, 2008, and to a rating in excess of 20 percent thereafter, is denied

	(CONTINUED ON NEXT PAGE)



REMAND

The RO needs to provide the Veteran an SOC concerning his claim of entitlement to a TDIU.  The record indicates the Veteran submitted a notice of disagreement in October 2010 to the RO's denial of his claim for a TDIU in July 2010.  
38 C.F.R. §§ 20.201, 20.302.  See also Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002).  However, there is no indication he was provided an SOC concerning this claim or given an opportunity, in response, to complete the steps necessary to perfect the appeal of these claims by also filing a timely substantive appeal (VA Form 9 or equivalent statement).  38 C.F.R. § 20.200.  Therefore, the Board must remand this claim, rather than merely referring it.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).

Accordingly, the case is REMANDED for the following action:

Send the Veteran an SOC concerning the issue of entitlement to a TDIU.  Also advise him that he still needs to file a timely substantive appeal, such as a VA Form 9 or equivalent statement, in response to the SOC to complete the steps necessary to "perfect" his appeal to the Board concerning this claim.  He also must be advised of the amount of time he has to perfect this appeal.  If, and only if, he submits a timely substantive appeal concerning this claim in response to the SOC, should this claim be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


